Title: From George Washington to George Gilpin, 24 January 1787
From: Washington, George
To: Gilpin, George



Dear Sir,
Mount Vernon Jany 24th 1787.

As (if I understood you rightly the other day at Lomax’s) you are high Sheriff of this County, I shall be obliged to you for the Public accts against me for Taxes, Levies, &ca, that I may make provision, without delay, for payment.
Can you tell me whether the writ against Edward Williams (given to you at the above time & place) has been served?
Mr Brindley & his Son-in-law called here about ten days ago on their way to South Carolina, but appeared so anxious to get

on that I did not press the former to attend to the Service pointed at in Mr Johnson’s letter. I am—Dear Sir Yr obedt

Go: Washington


P.S. If you have not the acct ready please to lodge it at the Post Office where I commonly send twice or thrice a week.

